Case 1:19-cr-03595-KWR Document 2 Filed 10/09/19 Page 1

ATLED

“ATES DISTRICT COURT
ALO GQUERQUE NEW MEXICO

IN THE UNITED STATES DISTRICT COURT
UCT 09 2019

Unite ay

FOR THE DISTRICT OF NEW MEXICO a
VIITCHELL R. ELFERS

UNITED STATES OF AMERICA, ) CLER
2 14 2546 WS
Plaintiff, ) CRIMINAL wo, (Y DEY W)
)
VS. ) Count 1:18 U.S.C. §§ 1153 and 1112:
) Involuntary Manslaughter;
ANGELITA BENALLY, )
) Count 2: 18 U.S.C. §§ 1153 and
Defendant. )  113(a)(6): Assault Resulting in Serious
) Bodily Injury.
INDICTMENT
The Grand Jury charges:
Count |

On or about March 5, 2019, in Indian Country, in Cibola County, in the District of New
Mexico, the defendant, ANGELITA BENALLY, an Indian, unlawfully killed John Doe 1, by
operating a motor vehicle without due caution and circumspection and with a wanton and
reckless disregard for human life when she knew or should have known that her conduct
imperiled the lives of others, and while in the commission of an unlawful act not amounting to a
felony, that is while: (1) driving any vehicle carelessly and heedlessly in willful or wanton
disregard of the rights or safety of others without due caution and circumspection and at a speed
or in a manner so as to endanger or be likely to endanger any person or property, in violation of
N.M. Stat. Ann. § 66-8-113; and (2) driving a vehicle under the influence of intoxicating liquor,

N.M. Stat. Ann. § 66-8-102(A) (1978).

In violation of 18 U.S.C. §§ 1153 and 1112.

 
Case 1:19-cr-03595-KWR Document 2 Filed 10/09/19 Page 2 of 2

Count 2
On or about March 5, 2019, in Indian Country, in Cibola County, in the District of New
Mexico, the defendant, ANGELITA BENALLY, an Indian, assaulted John Doe 2, and the
assault resulted in serious bodily injury.
In violation of 18 U.S.C. §§ 1153 and 113(a)(6).

A TRUE BILL:

/s/

Upc FOREPERSON OF THE GRAND JURY

a United States Attorfey

 

a 10:41 AM
